Citation Nr: 0009765	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-15 654	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of small cell carcinoma of the left lower lung 
secondary to asbestos exposure, status post left lobectomy 
currently rated as 30 percent disabling, to include 
restoration of a 
100 percent evaluation previously assigned.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1957 to April 
1962.

By rating decision issued in April 1996, the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO), granted service connection and assigned a 100 percent 
evaluation under Diagnostic Code 6819 for residuals of small 
cell carcinoma secondary to asbestos exposure.  The medical 
evidence of record establishes that the veteran underwent a 
left lower lobe resection, followed by chemotherapy treatment 
which terminated in mid-December 1995.  In May 1998, the RO 
proposed to reduce the veteran's evaluation to a 
noncompensable rating based on VA examination findings in 
October 1997, which showed that the veteran's service-
connected disability had decreased in severity.  The veteran 
expressed dissatisfaction with the reduction proposal.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the May 1998 rating decision of the St. 
Petersburg VARO which reduced the veteran's disability 
evaluation to a noncompensable rating from August 1, 1998.  
The RO explained that the medical evidence of record showed 
that the veteran had no residual disability due to the lung 
cancer or surgery.  The veteran filed a notice of 
disagreement (NOD) in June 1998.  In July 1998, a Decision 
Review Officer (DRO) revised the May 1998 rating decision on 
the basis of a difference of opinion under the provisions of 
38 C.F.R. § 3.105(b).  The DRO noted that service connection 
was previously established effective from August 1995 (prior 
to the rating schedule revision for respiratory disabilities 
which became effective October 7, 1996).  Insofar as the old 
version of the regulations required that a 100 percent 
evaluation be assigned for lung cancer, be continued for 6 
months beyond the date of cessation of any surgical, x-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
and then evaluated based on the residuals of cancer (which at 
that time provided for a minimum 30 percent evaluation 
following unilateral lobectomy), the DRO found that it was 
more appropriate to use the 'old' criteria.  See 38 C.F.R. 
Part 4, Diagnostic Codes 6826 and 6819 (in effect prior to 
October 7, 1996).  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied).  Accordingly, the veteran was 
afforded a 30 percent disability evaluation under the 'old' 
version of the respiratory regulations.

The veteran filed a VA Form 9, Appeal to the Board, in August 
1998.  He thereafter presented testimony at a videoconference 
hearing held by the DRO in January 1999.  Later that month, 
the DRO confirmed and continued the denial of the benefit 
sought in a supplemental statement of the case.

The instant appeal was certified to the Board regarding the 
issue of an increased evaluation for the veteran's service-
connected residuals of small cell carcinoma of the left lower 
lung secondary to asbestos exposure, status post left 
lobectomy.  

The Board restyled the issue on appeal to entitlement to an 
increased evaluation for service-connected residuals of small 
cell carcinoma of the left lower lung secondary to asbestos 
exposure, status post left lobectomy currently rated as 30 
percent disabling, to include restoration of a 100 percent 
evaluation previously assigned.  


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for restoration of a 100 percent evaluation for 
service-connected residuals of small cell carcinoma of the 
left lower lung secondary to asbestos exposure, status post 
left lobectomy, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In reviewing the claims file, it is noted that following the 
January 1999 SSOC and prior to the May 1999 certification of 
this appeal to the Board, the RO received copies of a 
statement from a VA doctor and pulmonary function test 
findings not previously of record.  According to 38 C.F.R. § 
19.37(a) (1999), evidence received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated will be referred to the appropriate rating or 
authorization activity for 

review and disposition (emphasis added).  A SSOC will be 
prepared and furnished to the appellant, unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the SOC or a previous SSOC.  
Notwithstanding, 38 C.F.R. § 19.9 (1999) states that when, 
during the course of review, it is determined that further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the RO, 
specifying the action to be undertaken.  As a significant 
period of time has elapsed and there has been 'additional' 
evidence submitted since the January 1999 SSOC, the Board 
finds that remand, in lieu of referral, is necessary.

In addition, the Board observes that during the course of his 
January 1999 videoconference hearing with the DRO, the 
veteran testified that he had been awarded Social Security 
Disability Benefits.

Records pertaining to the award of such benefits by the 
Social Security Administration (SSA), if any, have not been 
associated with the record certified for appellate review.  
Such records may be of significant probative value.  Though 
the veteran has testified that VA records were used to 
determine his disability, the Court held in Lind v. Principi, 
3 Vet. App. 493, 494 (1992), that the duty to assist requires 
the VA to attempt to obtain records from other Federal 
agencies, including the SSA, when the VA has notice of the 
existence of such.  Thus, the RO must request complete copies 
of the SSA records utilized in awarding the veteran 
disability benefits.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected disability, and to also 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should also contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records must be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

3.  Once the above-requested information 
has been ascertained, positive or 
negative, the RO should schedule the 
veteran for a VA pulmonary evaluation.  
The veteran's claims folder should be 
made available to and reviewed by the 
examiner prior to examination of the 
veteran.  X-rays, laboratory tests, 
and/or other diagnostic studies, to 
include pulmonary function testing, 
should be performed as deemed 
appropriate.  The examiner should then 
correlate the findings and render an 
opinion as to the current nature and 
extent of the veteran's service-connected 
residuals of small cell carcinoma of the 
left lower lung secondary to asbestos 
exposure, status post left lobectomy.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  The RO should then re-adjudicate the 
veteran's claim for restoration of a 
schedular 100 percent evaluation for 
residuals of small cell carcinoma of the 
left lower lung secondary to asbestos 
exposure, status post left lobectomy.  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


